DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendment filed 4/9/2021.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 9/8/2020 is acknowledged.
Information Disclosure Statement
The IDS filed 11/14/2019, 10/21/2019, and 7/31/2019 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the hard mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that in line 3 the statement “forming a mask layer” is used and it should have been forming a hard mask instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzoh et al., US PGPub 2012/0326313 A1.
a.	Regarding claim 1, Uzoh et al., shows a method for forming a hole structure in a semiconductor device, comprising: forming a first etch mask (resist material [0077]) over a stack structure (1/4 [0077]), the first etch mask having a first mask opening with a first lateral dimension (Smaller dimension in Fig. 2B than Fig. 2D); removing a portion of the stack structure exposed by the first etch mask (Fig. 2C; [0077]); forming a second etch mask from the first etch mask (Fig. 2D; fresh resist material for a second lithography step; [0078]), the second etch mask having a second mask opening with a second lateral dimension that is greater than the first lateral dimension Fig. 2D vs. Fig. 2B); and removing another portion of the stack structure exposed by the second etch mask to form the hole structure having a first hole portion and a second hole portion connected to and over the first hole portion (layers 1 and 4; Fig. 2A-2F).

    PNG
    media_image1.png
    324
    486
    media_image1.png
    Greyscale

b.	Regarding claim 2, Uzoh et al., shows the method of claim 1, wherein removing the portion of the stack structure exposed by the first etch mask comprises etching the stack structure using the first etch mask as a respective etch mask to form an initial hole structure extending in the stack structure (See Fig. 2C; [0077]).

    PNG
    media_image2.png
    161
    165
    media_image2.png
    Greyscale

c.	Regarding claim 3, Uzoh et al., shows the method of claim 2, wherein removing another portion of the stack structure exposed by the second etch mask comprises etching the stack structure using the second etch mask as a respective mask to form a first initial hole portion from the initial hole structure and a second initial hole portion connected to and over the first initial hole portion (Fig. 2E/F; [0078]).

    PNG
    media_image3.png
    158
    338
    media_image3.png
    Greyscale

d.	Regarding claim 4, Uzoh et al., shows the method of claim 3, wherein removing another portion of the stack structure exposed by the second etch mask further comprises etching the stack structure until a bottom surface of the first initial hole portion reaches an etch stop layer of the stack structure and a depth of the second initial hole portion reaches a depth of the second hole portion, so the first initial hole portion forming the first hole portion and the second initial hole portion forming the second hole portion(Fig. 2E/F; [0078]).

    PNG
    media_image3.png
    158
    338
    media_image3.png
    Greyscale

e.	Regarding claim 5, Uzoh et al., shows the the method of claims 1, wherein forming the second etch mask from the first etch mask comprises performing one or more of an isotropic etching process 
([0031] In various embodiments, the removing of the first and second layers include wet etching. The removing of the second layer may be more isotropic than the removing of the first layer. The removing of the second layer may be less isotropic than the etching of the first layer. In various embodiments, the first and second layers having different removal rates with respect to a given chemical etching recipe. In various embodiments, the removing of the first layer is faster than the removing of the second layer to create an undercut structure in the first layer below the second layer.) 

([0014] In various embodiments, the first layer is selected to have a removal rate more or less anisotropic than the removal rate of the second layer.) 
to increase the first lateral dimension to the second lateral dimension.
f.	Regarding claim 6, Uzoh et al., shows the method of claim 1, wherein forming the first etch mask over the stack structure comprises forming a photoresist layer over the stack structure and patterning the photoresist layer to form the first etch mask (Fig. 2B shows that the patterned resist is formed over the stack).
g.	Regarding claim 7, Uzoh et al., shows the method of claim 1, wherein forming the first etch mask over the stack structure further comprises: forming a mask layer over the stack structure; forming a first patterned photoresist layer over the hard mask layer; and removing portions of the mask layer exposed by the first patterned photoresist layer to form a first etch mask. (Fig. 2B shows that the patterned resist is formed over the stack and until the hard mask layer is correctly given antecedent basis the mask layer will be considered as above)
h.	Regarding claim 8, Uzoh et al., shows the method of claim 1, wherein forming the second etch mask from the first etch mask further comprises: forming a second patterned photoresist layer; and removing portions of the first etch mask exposed by the second patterned photoresist layer to form a second etch mask (Fig. 2C-D).

    PNG
    media_image4.png
    160
    147
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    161
    223
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    183
    119
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Uzoh et al., US PGPub 2012/0326313 A1 in view of Vogt et al., US PGPub 2015/0235864 A1.
a.	Regarding claim 9, Uzoh et al., shows forming a mask layer as in claim 7 above.
Uzoh et al., does not explicitly show wherein the forming the mask layer comprises forming at least one hard mask layer and at least one soft mask layer.

It would have been obvious to one of ordinary skill at the time the invention was made to have further used the teaching about the hard mask and soft or resist mask combination as of Vogt et al., in the general teaching of Uzoh et al., with the motivation that the carbon layer 104 may allow higher aspect ratio, and therefore, structures with smaller feature size may be formed using a patterned carbon layer 104 [0094]. The combination cam be made with a reasonable expectation for success since the teachings a related to semiconductor formation and mask formation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812